EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Frederick J. Dorchak on 04/06/2021.

The application has been amended as follows: 

Claim 7 (Currently Amended):    A method for determination of the absolute friction wear on at least one tire of a vehicle, wherein the vehicle has a tire pressure monitoring system, comprising a pressure sensor, a transmission unit and a reception unit, as well as a computer unit and a data memory having a database, the method comprising the following method steps:
a.	determining by a sensor and providing as a data segment a complete revolution of the tire as well as a time required for the complete revolution of the tire;

c.	calculating a calculated value of an actual length L of a mantle surface of the tire with a radius r and storing in memory the calculated value as a stored length;
d.	comparing the actual length L with the stored length of the data segment in the data memory;
e.	comparing the calculated value of the actual length L stored in the data memory, as to whether the actual length L is shorter, the same, or longer;
i.	if the actual length L is longer, then repeating the determination according to step a;
ii.	if the actual length L is the same, then repeating the determination according to step a;
iii.	if the actual length L is shorter, then storing the calculated value of the actual length in the data memory and comparing the calculated value with a minimum value that is also stored in the data memory;
I.	if the actual length L is the same as or greater than the minimum value, then repeating the determination according to step a;
II.	if the actual length L is smaller than the minimum value, then issuing a warning message that a tire profile minimum dimension is no longer met.

Reasons for Allowance
Claims 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim 7, the reasons for allowance have been previously stated in the office action filed on 09/28/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.L.J/Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856